Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claims 2-20 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issues in claim 1, claims 2-20 are also held to be rejected.
The fourth clause of claim 1 is indefinite, because the phrase “being composed of at least one element…” is a dangling modifier, and it is not clear if this phrase modifies the second domain, the first domain, or both.  From the specification as filed, it would appear that this phrase applies to both the first and second domains, and the rest of present Office Action takes this interpretation.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appending the word “type” to an otherwise definite limitation renders the resulting limitation indefinite.  In the present case, “cubic NaCl type” is considered to be indefinite.  It is suggested that the recitation in question be changed to “the first domain, the second domain, and the thin layer respectively have cubic crystal structures”.

Claim Interpretation
Claim 1 utilizes two transitional phrases not commonly utilized:  1) “constituted of” and 2) “composed of”.  As the specification does not provide additional instruction on how these transitional phrases should be interpreted, Applicant is therefore invited to comment on the record on how these transitional phrases should be interpreted.  Should Applicant decline to do so, “constituted of” is deemed to be an open transitional phrase (with scope equaling that of “comprising”), and “composed of” is deemed to be a closed transitional phrase.  The determination re: “composed of” is made in view of MPEP 2111.03 and the content of the specification as filed.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781